894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Linwood C. LEE, a/k/a Eugene Riley, a/k/a Eugene M. Riley,a/k/a Lyndon C. Swinney, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Linwood C. LEE, a/k/a Eugene Riley, a/k/a Eugene M. Riley,a/k/a Lyndon C. Swinney, Defendant-Appellant.
Nos. 88-6758, 89-7008.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 31, 1989.Decided:  Jan. 16, 1990.Rehearing and Rehearing In Banc Denied June 1, 1990.

Linwood C. Lee, appellant pro se.
Ethan L. Bauman, Assistant United States Attorney, for appellee.
Before DONALD RUSSELL, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Linwood C. Lee appeals from orders of the district court denying a transcript at government expense and denying relief under 28 U.S.C. Sec. 2255.  We affirm.


2
Lee failed to demonstrate a particularized need for the transcripts relevant to criminal proceeding No. 86-184-Y which would justify waiving the copying costs.   See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150, 152-53 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  His Sec. 2255 motion, motion for reconsideration, and brief on appeal demonstrate that he was well able to articulate his claims without access to a transcript.  We accordingly affirm the district court's denial of the transcript motion and likewise deny Lee's transcript motions filed on appeal.


3
As to the denial of Sec. 2255 relief, after consideration of the record, the district court's opinion, and Lee's arguments on appeal, we find his contentions without merit.  The denial of relief is affirmed on the reasoning of the district court.  United States v. Lee, Cr. No. 86-184-Y, C/A No. 88-437-Y (D.Md. May 11, 1988;  Nov. 8, 1988).


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.